Citation Nr: 0602726	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's herpes simplex-2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from May 1974 to December 
1983.

This appeal is from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office.

The Board of Veterans' Appeals denied the claim for a higher 
initial rating in July 2001.  In June 2002, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the case for further action.  
The Board remanded the case to the RO in May 2003 and again 
in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, the veteran implied that he should 
have a 50 percent rating for herpes simplex virus (HSV) 
infection, because VA rates it by analogy to eczema, and 
eczema with ulceration is rated 50 percent.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1997).

In June 2001, the veteran's representative argued for a VA 
examination during an active phase of the veteran's herpes 
simplex (HSV) virus infection, citing Bowers v. Derwinski, 2 
Vet. App. 675 (1992) (Board's denial of increased rating for 
herpes virus infection vacated and remanded to afford 
examination during active infection), as authority for the 
necessity of examination under such circumstances.  The 
Board's January 2005 remand noted the representative's 
observation that the veteran had not been afforded a VA 
examination while he was experiencing active HSV lesions.

In Bowers, 2 Vet. App. at 676, the Court commented, "We find 
no evidence of an examination that was conducted during the 
active stage of the infection."  The Court discussed that in 
rating herpes under 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(scars) and 7806 (eczema), and 38 C.F.R. § 4.1, "it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed."  The Court further commented, "This obviously 
must be done when the infection is in its active stage."  
Id.

In this case, the veteran has reported to a March 2003 VA 
compensation examiner that he had blisters every month to two 
months.  He told an April 2005 examiner that he has outbreaks 
about once a month.  It is notable that several hundred pages 
of outpatient treatment records from 1993 to June 2004 show 
ongoing treatment with antiviral medication and only one 
documentation of a physician's observation of active herpes 
infection.

The Court has stated, "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In that case, the information is only available when 
the veteran is experiencing an outbreak which he claims 
happens every month or every two months.  As the Court noted 
in Bowers, [I]f he truly desires a fair rating he can hardly 
refuse to undergo examinations that will make that 
possible."  2 Vet. App. at 677-78.

While the Board can remand the veteran's case for VA to take 
all feasible action to afford the veteran an examination 
during an active phase of the veteran's HSV infection, only 
the veteran knows when he is having an outbreak.  VA 
regulation provides that any competent examination report 
that is otherwise adequate for rating purposes can be the 
basis of a VA disability rating.  38 C.F.R. § 3.126(b) 
(2005).  The veteran can and must report to a VA medical 
facility during an active phase so a clinician can document 
the presentation of the infection, even if it ultimately 
proves infeasible to coordinate a formal compensation 
examination with an outbreak of active symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The purposes of the following 
instructions are to enable the veteran to 
present his alleged disability for 
compensation examination during one of 
the exacerbations that he asserts 
represents the full extent of the claimed 
disability while simultaneously putting a 
reasonable time limit for him to do so 
and to enable VA to predict when it can 
comply with the legal requirement to 
expedite remands.

2.  Instruct the veteran to report to a 
VA medical facility immediately upon each 
outbreak of active genital herpes simplex 
virus so that it can be medically 
documented as to frequency, duration, and 
virulence, and immediately to notify the 
RO of each episode.

3.  During the six months following the 
date of this remand, immediately upon 
receipt of the veteran's notice to the RO 
that he is having an active outbreak of 
genital herpes simplex virus, schedule 
him for a VA examination to document and 
diagnose the severity of the active 
infections as to size and severity of the 
lesions, any impairment of function of 
the penis during outbreaks, and any other 
manifestations associated with the 
outbreak.  The examiner shall also report 
the frequency and duration of any courses 
of antiviral or other systemic medication 
used to relieve or suppress outbreaks.



Upon the expiration of six months 
following the date of this remand, 
without further delay to await the 
veteran to report an outbreak of genital 
herpes infection, schedule him for a VA 
examination to document the presentation 
of the disorder at the time of 
examination.  The examiner shall also 
report the frequency and duration of any 
courses of antiviral or other systemic 
medication used to relieve or suppress 
outbreaks.

Provide the veteran's claims file and a 
copy of this remand to the examiner for 
review in conjunction with the 
examination.

4.  Readjudicate the claim at issue.  
NOTE: This appeal is from the initial 
grant of service connection and is 
subject to staging in accordance with the 
facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Adjudication must 
account for amendments in the applicable 
rating criteria while the claim has been 
pending.  VAOPGCPREC 7-2003; Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

